
	
		I
		112th CONGRESS
		1st Session
		H. R. 1496
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			  Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to
		  reform the manner in which the Board of Governors of the Federal Reserve System
		  is audited by the Comptroller General of the United States and the manner in
		  which such audits are reported, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Transparency
			 Act.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
			 generalSubsection (b) of
			 section 714 of title 31, United States Code, is amended by striking all after
			 in writing..
			(b)Repeal of
			 certain limitationsSection
			 714 of title 31, United States Code, is amended by striking subsection
			 (f).
			(c)AuditSection 714 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f)Audit and
				report of the Federal Reserve System
						(1)In
				generalAn audit of the Board
				of Governors of the Federal Reserve System and the Federal reserve banks under
				subsection (b) shall be completed within 12 months of the enactment of the
				Federal Reserve Transparency Act.
						(2)Report
							(A)RequiredA report on the audit referred to in
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such audit
				is completed and made available to the Speaker of the House of Representatives,
				the majority and minority leaders of the House of Representatives, the majority
				and minority leaders of the Senate, the Chairman and Ranking Member of the
				committee and each subcommittee of jurisdiction in the House of Representatives
				and the Senate, and any other Member of Congress who requests it.
							(B)ContentsThe report under subparagraph (A) shall
				include a detailed description of the findings and conclusion of the
				Comptroller General with respect to the audit that is the subject of the
				report.
							(3)ConstructionNothing in this subsection shall be
				construed to limit the ability of the Government Accountability Office to
				perform additional audits of the Board of Governors of the Federal Reserve
				System or of the Federal reserve
				banks.
						.
			
